DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 01/25/2022.
Status of Rejections
The rejection(s) of claim(s) 5-6 is/are obviated by applicant’s cancellation. 
All other previous rejections are withdrawn in view of applicant’s amendments/remarks.
New grounds of rejection are presented herein.
Claims 1-4 and 7-27 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-13, 20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (U.S. 2018/0274114), hereinafter Ono, in view of Cook et al. (U.S. Patent No. 4,959,131).
Regarding claim 1, Ono teaches a membrane electrode assembly (MEA) (see e.g. Fig. 2, membrane separator 30 between anode part 10 and cathode part 20; Paragraph 0023, lines 3-5) comprising a cathode catalyst layer (see e.g. Fig. 2, reduction catalyst layer 23b; Paragraph 0037, lines 1-3) comprising a carbon oxide reduction catalyst that selectively promotes production of a product selected from a hydrocarbon, a carboxylic acid, or an alcohol (see e.g. Paragraph 0034, lines 1-3, and Paragraph 0035, lines 3-8; the catalyst reduces carbon dioxide into hydrocarbons such as methane, carboxylic acids such as formic acid, or alcohols such as methanol), wherein the carbon oxide reduction catalyst comprises copper (see e.g. Paragraph 0034, lines 10-13); an anode catalyst layer comprising a catalyst that promotes oxidation of water (see e.g. Fig. 2, anode 11 comprises a water oxidation catalyst on a substrate; Paragraph 0025, lines 1-2, and Paragraph 0026, lines 1-2); and a polymer electrolyte membrane (PEM) layer disposed between, and in contact with, the cathode catalyst layer and the anode catalyst layer (see e.g. Fig. 1, separator 30 formed of an ion exchange membrane between anode 11 which includes the oxidation catalyst and reduction catalyst layer 23b; Paragraph 0071, lines 1-4). 
Ono does not explicitly teach the cathode catalyst layer being characterized by a catalyst loading of less than 1 mg/cm2 when the reduction catalyst comprises copper, but does teach a loading of 0.2 mg/cm2 being used for the cathode catalyst comprising gold (see e.g. Paragraph 0097, lines 5-10). 
Cook teaches an apparatus for reduction of CO2 and/or CO to hydrocarbons (see e.g. Abstract) comprising a membrane electrode assembly (see e.g. Fig. 1, solid polymer electrolyte 10 with cathode metal electrocatalyst 20 on one side and anode metal electrocatalyst 30 on the opposite side; see e.g. Col. 3, lines 40-44) comprising a cathode catalyst layer comprising a reduction catalyst that promotes production of a hydrocarbon (see e.g. Col. 3, lines 2-12), wherein the catalyst comprises metals including copper, nickel, rhodium and ruthenium, preferably copper (see e.g. Col. 3, lines 47-55), and the loading of the catalyst is preferably from 0.05 to 0.2 mg/cm2 (see e.g. Col. 3, lines 61-64), overlapping the claimed range of the present invention. Ono similarly teaches the reduction catalyst comprising metals including copper and nickel (see e.g. Ono Paragraph 0034, lines 10-13).
KSR Rational D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode catalyst of Ono to have a loading of 0.05 to 0.2 mg/cm2 as taught by Cook as a suitable loading for a metal cathode catalyst comprising copper on a membrane electrode assembly for reduction of carbon dioxide/monoxide to hydrocarbons.
Regarding claims 2-3, Ono in view of Cook teaches the catalyst loading being 0.05 to 0.2 mg/cm2 (see e.g. Cook Col. 3, lines 61-64), falling within the claimed ranges of both claims.
Regarding claim 4, Ono in view of Cook teaches the catalyst loading being 0.05 to 0.2 mg/cm2 (see e.g. Cook Col. 3, lines 61-64), overlapping the claimed range of the present invention.
MPEP § 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
Regarding claim 7, Ono in view of Cook teaches the copper being pure copper (see e.g. Ono Paragraph 0034, lines 10-13, the copper is metallic copper).
Regarding claim 8, Ono in view of Cook teaches the copper being in a mixture of nanoparticles (see e.g. Ono Paragraph 0034, line 20, and Paragraph 0036, lines 8-11, the catalyst may be formed of particles less than 100 nm, i.e. nanoparticles, and may be a mixture of the suitable catalyst materials), the mixture comprising copper nanoparticles and further nanoparticles comprising one or more of silver gold and nickel (see e.g. Ono Paragraph 0034, lines 10-13). 
Regarding claim 9, Ono in view of Cook teaches the copper being a copper alloy (see e.g. Ono Paragraph 0034, lines 10-13, the metal catalyst can be an alloy containing the metal such as copper).
Regarding claim 10, Ono in view of Cook teaches salt ions from a salt solution that contacts the MEA (see e.g. Ono Paragraph 0060, lines 4-13, and Paragraph 0061, lines 1-3), wherein the salt solution has a concentration of 1 M (see e.g. Ono Paragraph 0106, lines 1-3).
Regarding claim 11, Ono in view of Cook teaches salt ions from a salt solution that contacts the MEA (see e.g. Ono Paragraph 0060, lines 4-13, and Paragraph 0061, lines 1-3), wherein the salt solution has a concentration of 1 M (see e.g. Ono Paragraph 0106, lines 1-3).
Regarding claim 12, Ono in view of Cook teaches the product being methane (see e.g. Ono Paragraph 0035, lines 3-5) and the salt ions being sodium ions (see e.g. Ono Paragraph 0060, lines 7-10).
Regarding claim 13, Ono in view of Cook teaches the product having two or more carbon atoms (see e.g. Paragraph 0035, lines 6-7, products such as ethane, ethylene, ethanol or ethylene glycol) and the salt ions comprising potassium ions (see e.g. Ono Paragraph 0060, lines 7-10).
Regarding claim 20, Ono in view of Cook teaches the MEA being an anion-exchange membrane-only MEA (see e.g. Ono Paragraph 0079, lines 13-14).
Regarding claim 22, Ono in view of Cook teaches the carbon oxide reduction catalyst being supported on a support structure (see e.g. Ono Fig. 2, porous conductive layer 23a; Paragraph 0037, lines 1-4).
Regarding claim 23, Ono in view of Cook teaches the support structure comprising carbon (see e.g. Ono Paragraph 0038, lines 11-13).
Regarding claim 24, Ono in view of Cook teaches the carbon oxide reduction catalyst being in the form of metal particles (see e.g. Ono Paragraph 0036, lines 8-11).
Regarding claim 25, Ono in view of Cook teaches the carbon oxide reduction catalyst being in the form of metal nanoparticles (see e.g. Ono Paragraph 0036, lines 8-11).
Regarding claim 26, Ono in view of Cook teaches the catalyst loading being 0.05 to 0.2 mg/cm2 (see e.g. Cook Col. 3, lines 61-64), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Regarding claim 27, Ono teaches a membrane electrode assembly (MEA) (see e.g. Fig. 2, membrane separator 30 between anode part 10 and cathode part 20; Paragraph 0023, lines 3-5) comprising a cathode catalyst layer (see e.g. Fig. 2, reduction catalyst layer 23b; Paragraph 0037, lines 1-3) comprising a carbon oxide reduction catalyst that selectively promotes production of a product selected from a hydrocarbon, a carboxylic acid, or an alcohol (see e.g. Paragraph 0034, lines 1-3, and Paragraph 0035, lines 3-8; the catalyst reduces carbon dioxide into hydrocarbons such as methane, carboxylic acids such as formic acid, or alcohols such as methanol); an anode catalyst layer comprising a catalyst that promotes oxidation of water (see e.g. Fig. 2, anode 11 comprises a water oxidation catalyst on a substrate; Paragraph 0025, lines 1-2, and Paragraph 0026, lines 1-2); and a polymer electrolyte membrane (PEM) layer disposed between, and in contact with, the cathode catalyst layer and the anode catalyst layer (see e.g. Fig. 1, separator 30 formed of an ion exchange membrane between anode 11 which includes the oxidation catalyst and reduction catalyst layer 23b; Paragraph 0071, lines 1-4).
Ono does not explicitly teach the cathode catalyst being characterized by a loading of less than 0.1 mg/cm2. 
Cook teaches an apparatus for reduction of CO2 and/or CO to hydrocarbons (see e.g. Abstract) comprising a membrane electrode assembly (see e.g. Fig. 1, solid polymer electrolyte 10 with cathode metal electrocatalyst 20 on one side and anode metal electrocatalyst 30 on the opposite side; see e.g. Col. 3, lines 40-44) comprising a cathode catalyst layer comprising a reduction catalyst that promotes production of a hydrocarbon (see e.g. Col. 3, lines 2-12), wherein the catalyst comprises metals including copper, nickel, rhodium and ruthenium, preferably copper (see e.g. Col. 3, lines 47-55), and the loading of the catalyst is preferably from 0.05 to 0.2 mg/cm2 (see e.g. Col. 3, lines 61-64), overlapping the claimed range of the present invention. Ono similarly teaches the reduction catalyst comprising metals including copper and nickel (see e.g. Ono Paragraph 0034, lines 10-13).
MPEP § 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
KSR Rational D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode catalyst of Ono to have a loading of 0.05 to 0.2 mg/cm2 as taught by Cook as a suitable loading for a metal cathode catalyst comprising copper on a membrane electrode assembly for reduction of carbon dioxide/monoxide to hydrocarbons.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Cook, as applied to claim 1 above, and further in view of Patru et al. (U.S. 2020/0308718), hereinafter Patru; claim 17 evidenced by FuelCellStore (Nafion XL Product Bulletin).
Regarding claim 14, Ono in view of Cook teaches all the elements of the MEA of claim 1 as stated above. Ono in view of Cook does not teach the MEA being bipolar, having at least one layer of a cation conducting polymer, and at least one layer of an anion conducting polymer, but does teach the membrane being one of a cation exchange membrane or an anion exchange membrane (see e.g. Ono Paragraph 0079, lines 11-14).
Patru teaches a membrane electrode assembly for CO2 reduction (see e.g. Abstract) which is bipolar, comprising a film of anion exchange ionomer (see e.g. Paragraph 0049) and a cation exchange membrane (see e.g. Paragraph 0050). The combination of the two prevents increased hydrogen evolution, which deteriorates the CO2RR Faradaic efficiency, and avoids parasitic pumping of CO2 from the cathode to the anode side (see e.g. Paragraph 0052, line 8-Paragraph 0053, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEA of Ono in view of Cook to be bipolar, comprising an anion exchange film and cation exchange membrane, as taught by Patru in order to decrease hydrogen evolution, thereby increasing the CO2RR Faradaic efficiency, and avoid parasitic CO2 pumping.
Regarding claim 15, Ono in view of Cook teaches all the elements of the MEA of claim 1 as stated above. Ono in view of Cook further teaches the PEM comprising a polymer electrolyte layer (see e.g. Ono Paragraph 0071, lines 1-4), but does not teach it further comprising a cathode buffer layer.
Patru teaches a membrane electrode assembly for CO2 reduction (see e.g. Abstract), comprising a film of anion exchange ionomer formed adjacent a cathode catalyst layer (see e.g. Paragraph 0049), i.e. a cathode buffer layer, and a cation exchange membrane (see e.g. Paragraph 0050). This anion exchange film prevents increased hydrogen evolution, which would deteriorate the CO2RR Faradaic efficiency (see e.g. Paragraph 0052, lines 8-15). Ono similarly teaches the membrane comprising a cation exchange membrane (see e.g. Ono Paragraph 0079, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEA of Ono in view of Cook to additionally comprise an anion exchange ionomer film adjacent the cathode catalyst layer, i.e. cathode buffer layer, as taught by Patru in order to decrease hydrogen evolution, thereby increasing the CO2RR Faradaic efficiency.
Regarding claim 16, Ono in view of Cook and Patru teaches the polymer electrolyte layer comprising a cation conducting polymer (see e.g. Patru Paragraph 0050; and see e.g. Ono Paragraph 0079, lines 11-13) and the cathode buffer layer comprising an anion conducting polymer (see e.g. Patru Paragraph 0049).
Regarding claim 17, Ono in view of Cook and Patru teaches the cation exchange membrane polymer electrolyte layer being “Nafion® XL 100” (see e.g. Patru Paragraph 0055, lines 1-3), which is 27.5 µm thick (as evidenced by FuelCellStore Nafion XL Product Bulletin, see e.g. Page 4), falling within the claimed range of the present invention.
Regarding claim 18, Ono in view of Cook and Patru teaches the ratio of the thickness of the polymer electrolyte layer (“cationic polymer layer”) to the thickness of the cathode buffer layer being 9:1 (the anion layer is 10% the thickness of the cationic layer; see e.g. Paragraph 0024).
Regarding claim 19, Ono in view of Cook and Patru teaches the anion conducting polymer cathode buffer layer being 2.75 µm thick (the anion layer is 10% the thickness of the cationic layer, as stated above with respect to claim 18, which is 27.5 µm thick, as stated above with respect to claim 17).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Cook, as applied to claim 20 above, and further in view of Hori et al. (U.S. Patent No. 7,883,817), hereinafter Hori.
Regarding claim 21, Ono in view of Cook teaches all the elements of the MEA of claim 1 as stated above. Ono in view of Cook does not teach the AEM being between 10 and 75 microns thick, but does teach the interval between the anode and cathode, formed by the membrane, being between several µm and several hundred µm (see e.g. Ono Paragraph 0072, lines 12-15).
Hori teaches a membrane electrode assembly (see e.g. Abstract) comprising a polymer electrolyte membrane with a thickness of between 20 and 50 microns (see e.g. Col. 6, lines 43-46). This membrane thickness contributes to the reliable production of the membrane electrode assembly to have excellent durability and decreased degradation of its initial characteristics even after repeated startup and shutdown (see e.g. Col. 5, lines 24-31 and 51-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEA of Ono in view of Cook to have the polymer electrolyte membrane thickness taught by Hori in order to improve the durability and degradation resistance of the MEA.
Response to Arguments
Applicant’s arguments, see page 5, filed 01/25/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 102 over Ono, particularly regarding the loading of the catalyst with the catalyst comprising copper, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono and Cook.
Applicant’s arguments, see page 6, with respect to claim(s) 4, particularly regarding the combination with Hori, have been considered but are moot because the new ground of rejection for claim 4, dependent from claim 1, no longer relies on Hori.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795